03/02/2021
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                  November 17, 2020 Session

             STATE OF TENNESSEE v. ALFRED LEE BOYKIN, III

                  Appeal from the Criminal Court for Hamblen County
                         No. 18CR033     Alex Pearson, Judge1


                                 No. E2019-02070-CCA-R3-CD


Pursuant to Tennessee Rule of Criminal Procedure 37, the defendant, Alfred Lee Boykin,
III, appeals two certified questions of law related to the trial court’s denial of his motion to
dismiss his case due to excessive delay in prosecuting the case. Because the defendant
failed to establish prejudice flowing from the more than two-year delay in this case, the
trial court did not err by denying his motion to dismiss. The judgments of the trial court
are, therefore, affirmed.

             Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

M. Todd Ridley and Willie Santana, Assistant District Public Defenders, for the appellant,
Alfred Lee Boykin, III.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant Attorney
General; Dan E. Armstrong, District Attorney General; and Kim O. Morrison, Connie
Trobaugh, and David Gratz, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                              OPINION

              Following a traffic stop on June 4, 2017, the defendant was arrested and
charged with possession of a Schedule III drug, possession of methamphetamine,
possession of a legend drug, driving after his driver’s license had been revoked, and
violating the financial responsibility and vehicle registration laws. In May 2019, the

1
        Judge John F. Dugger, Jr., presided over the hearing on the defendant’s motion to dismiss. A July
26, 2019 Order of Interchange transferred the case to the purview of Judge Alex Pearson.
defendant filed a motion asserting his right to a speedy trial and arguing that the State had
“been dilatory in its responsibility [to] promptly present its case to the grand jury.” On that
same day, the defendant moved to dismiss the case because of pre-indictment delay
attributable “to bureaucratic indifference or negligence.” In support of his motion, the
defendant argued that despite the case’s having been bound over to the grand jury on
January 24, 2018, the State had made no effort to secure an indictment.

              On July 8, 2019, the Hamblen County Grand Jury returned an indictment
charging the defendant with one count of simple possession of the Schedule III controlled
substance buprenorphine, one count of possession of the legend drug gabapentin, one count
of driving on a revoked license, one count of violating the financial responsibility act, and
one count of violating the vehicle registration law.

              At the July 26, 2019 hearing on the defendant’s motion to dismiss, Ashley
Price, an employee of the public defender’s office, testified that, as part of the duties of her
job, she attended the “arraignment dates” for the clients of the public defender’s office.
She explained that these court dates occurred every two to three months until an accused
had been indicted and that the accused was required to attend each hearing date. A failure
to appear at one of the proceedings could result in the issuance of a capias followed by an
arrest.

              Ms. Price said that the public defender’s office was not provided with
discovery materials until an indictment had been returned. During this line of questioning,
the prosecutor suggested that any testimony about what had happened prior to the
defendant’s indictment was “irrelevant” because he had been indicted, and the trial judge
agreed that the issue was “[k]ind of moot now.” Ms. Price said that the defendant’s case
was commenced by his arrest on June 4, 2017. The report of the analysis of the substances
seized from the defendant was completed on December 18, 2018. During the intervening
period of time, the defendant continued to appear at each arraignment hearing as required.
The defendant expressed that “he was having some issues with his employer” because of
the necessity of attending the proceedings.

               The trial court asked how the defendant had been “prejudiced by this? He’s
out on bond.” The defendant’s attorney stated that, although the defendant had been
released on bond, “his life has been on hold during this timeframe . . . . for a bunch of
misdemeanors.” The judge replied: “No, I’m talking about to try this case. I’m not talking
about how he’s prejudiced that he had to come up here and drive up here. I’m talking about
factually to try this case how he is prejudiced.” The trial court denied the defendant’s
motion based upon his failure to show any prejudice by the delay between his arrest and
the indictment. The court granted the defendant a trial on the next available trial date,

                                              -2-
October 15, 2019, without ruling specifically on the defendant’s motion to dismiss on the
basis of a speedy trial violation.

              After the trial court denied the motion to dismiss, the defendant moved
unsuccessfully for an interlocutory appeal pursuant to Tennessee Rule of Appellate
Procedure 9. Thereafter, the defendant pleaded guilty as charged to simple possession,
driving on a revoked license, and violating the financial responsibility and registration
laws. The State agreed to dismiss the remaining charge, and the defendant received an
agreed total effective sentence of 11 months and 29 days to be served on supervised
probation with credit for time served. The defendant reserved, pursuant to Tennessee Rule
of Criminal Procedure 37(b)(2), two certified questions of law. The trial court’s order,
which was incorporated by reference into the judgment forms, contained the following
questions of law:

                      1.     Whether, when [d]efendant was arrested in June
              2017 but was not indicted by the Grand Jury until after
              [d]efendant filed a motion to dismiss in May 2019, the
              indictment should be dismissed as a result of pre-indictment
              delay cause by bureaucratic indifference or negligence
              attributable to the State, in violation of United States v. Marion,
              404 U.S. 307 (1991) and State v. Gray, 917 S.W.2d 668 (Tenn.
              1996)?

                     2.     Alternatively, whether, when [d]efendant was
              arrested in June 2017 but not indicted by the Grand Jury until
              July 2019, the State’s failure to timely submit this case to the
              grand jury following [d]efendant’s arrest violated
              [d]efendant’s constitutional right (the Sixth Amendment to the
              United States Constitution and Article One, Section 9 of the
              Tennessee Constitution) and statutory right (Tenn. Code Ann.
              § 40-14-101) to a speedy trial?

The order indicated that the parties agreed that the certified questions are dispositive of the
case. The judgments incorporated the order by reference.

              As an initial matter, we note that it is important to distinguish between delay
that occurs between arrest and indictment, which, standing alone, may justify dismissal
pursuant to Tennessee Rule of Criminal Procedure 48, and delay that occurs between arrest
and trial, which implicates the constitutional right to a speedy trial.2 Tennessee Rule of

2
       The Due Process Clause of the Fifth Amendment also requires dismissal of an indictment “if it
                                                -3-
Criminal Procedure 48 provides that the trial “court may dismiss an indictment,
presentment, information, or complaint if unnecessary delay occurs in . . . presenting to a
grand jury a charge against a defendant who has been held to answer to the trial court.”
Tenn. R. Crim. P. 48(b). On the other hand, by statute and by federal and state
constitutional guarantees, an accused has the right to a speedy trial. See U.S. Const. amend.
VI; Tenn. Const. art. I, § 9; see also T.C.A. § 40-14-101. Delay between arrest and
indictment does not create an error of constitutional dimension outside of its inclusion in
any total period of pre-trial delay to be considered when determining whether the right to
a speedy trial has been violated. United States v. MacDonald, 456 U.S. 1, 7 (1982) (“In
addition to the period after indictment, the period between arrest and indictment must be
considered in evaluating a Speedy Trial Clause claim.”).

               The distinction between the avenues of relief is important because different
standards of review and remedies attend the two. Dismissal under Rule 48 for unnecessary
delay “can be with or without prejudice.” State v. Benn, 713 S.W.2d 308, 310-11 (Tenn.
1986) (citations omitted). Dismissal “on a non-constitutional ground is normally without
prejudice,” while dismissal with prejudice “for want of prosecution, not arising from a
constitutional violation should be utilized with caution and only after a forewarning to
prosecutors of the consequences.” Id. In contrast, “[i]f a court determines . . . that a
defendant has been denied a speedy trial,” the only available remedy is “the reversal of the
conviction and dismissal of the criminal charges” with prejudice. State v. Simmons, 54
S.W.3d 755, 758-59 (Tenn. 2001) (citations omitted). Additionally, a reviewing court
applies an abuse of discretion standard of review to the trial court’s decision regarding
dismissal of the indictment pursuant to Rule 48(b), see State v. Harris, 33 S.W.3d 767, 769
(Tenn. 2000) (citing Benn, 713 S.W.3d at 311), while we review the court’s decision
whether to dismiss for a speedy trial violation “de novo, with no presumption of correctness
afforded to the lower courts’ conclusions,” State v. Hawk, 170 S.W.3d 547, 549 (Tenn.
2005).

              Despite these differences, the factors to be considered in passing on a motion
to dismiss under Rule 48(b) are substantially the same as those to be considered when
passing on a motion to dismiss for a speedy trial violation. See Benn, 713 S.W.2d at 311.
When evaluating whether a defendant’s right to a speedy trial was violated, this court
considers the “[l]ength of delay, the reason for the delay, the defendant’s assertion of his

[was] shown at trial that the pre-indictment delay . . . caused substantial prejudice to the [defendant’s] rights
to a fair trial and that the delay was an intentional device to gain tactical advantage over the accused.”
United States v. Marion, 404 U.S. 307, 324 (1971). Because the Sixth Amendment right to a speedy trial
attached at the defendant’s June 4, 2017 arrest, we need not examine the pre-indictment delay to determine
whether it violated principles of due process. Betterman v. Montana, 136 S. Ct. 1609, 1613 (2016) (“The
Sixth Amendment’s Speedy Trial Clause . . . does not attach until . . . a defendant is arrested or formally
accused.”).
                                                      -4-
right, and prejudice to the defendant.” Barker v. Wingo, 407 U.S. 514, 530 (1972). When
evaluating a motion to dismiss under Rule 48, we consider the length and reason for the
delay as well as the prejudice to the defendant occasioned by the delay. Benn, 713 S.W.2d
at 311.

                                      Length of Delay

              Generally speaking, “post-accusation delay must approach one year to
trigger a speedy trial inquiry,” and although “[t]he reasonableness of the length of the delay
depends upon the complexity and nature of the case, . . . the presumption that delay has
prejudiced the accused intensifies over time.” Simmons, 54 S.W.3d at 759 (citing Doggett
v. United States, 505 U.S. 647, 652 (1992); State v. Utley, 956 S.W.2d 489, 494 (1997);
State v. Wood, 924 S.W.2d 342, 346 (1996)). “To take but one example, the delay that can
be tolerated for an ordinary street crime is considerably less than for a serious, complex
conspiracy charge.” Barker, 407 U.S. at 531.

               In this case, a period of more than two years elapsed between the defendant’s
arrest and his pleading guilty, which period of delay is sufficient to warrant review of the
remaining factors.

                                   Reason for the Delay

              Reason for the delay

              generally falls into one of four categories: (1) intentional delay
              to gain a tactical advantage or to harass the defendant; (2)
              bureaucratic indifference or           negligence,       including
              overcrowded dockets or lack of diligence; (3) delay necessary
              to the fair and effective prosecution of the case, such as
              locating a missing witness; and (4) delay caused, or
              acquiesced, in by the defense, including good faith attempts to
              plea-bargain or repeated defense requests for continuances.

Simmons, 54 S.W.3d at 759 (citations omitted).

               Without question, the entirety of the delay in this case is attributable to the
State. The State attributed part of the delay to the Tennessee Bureau of Investigation
(“TBI”). The TBI report indicates, however, that the TBI did not receive the evidence in
this case until April 19, 2018, nearly a year after the defendant’s arrest. The report was not
issued until some eight months later, on December 18, 2018, even though no chemical

                                             -5-
analysis was performed on any of the substances in this case.3 Despite having received the
TBI report in December 2018, the State had still not presented the defendant’s case to the
grand jury by the time he filed his motion to dismiss in May 2019. The State attributed
this part of the delay to the heavy caseload in the district attorney’s office. “Crowded
dockets, the lack of judges or lawyers, and other factors” such as the delay attributable to
the TBI, “no doubt make some delays inevitable.” Dickey v. Florida, 398 U.S. 30, 38
(1970). The Supreme Court has explained that

                [u]nintentional delays caused by overcrowded court dockets or
                understaffed prosecutors are among the factors to be weighed
                less heavily than intentional delay, calculated to hamper the
                defense, in determining whether the Sixth Amendment has
                been violated but . . . . they must ‘nevertheless . . . be
                considered since the ultimate responsibility for such
                circumstances must rest with the government rather than with
                the defendant.’

Strunk v. United States, 412 U.S. 434, 436 (1973) (citations omitted). “As the United States
Supreme Court explained, ‘our toleration of such negligence varies inversely with its
protractedness and its consequent threat to the fairness of the accused’s trial.’” Simmons,
54 S.W.3d at 760 (quoting Doggett, 505 U.S. at 656). The defendant was charged with
misdemeanor offenses, the most serious of which carried a sentence of only 11 months and
29 days.

                Although negligence is obviously to be weighed more lightly
                than a deliberate intent to harm the accused’s defense, it still
                falls on the wrong side of the divide between acceptable and
                unacceptable reasons for delaying a criminal prosecution once
                it has begun. And such is the nature of the prejudice presumed
                that the weight we assign to official negligence compounds
                over time as the presumption of evidentiary prejudice grows.

Doggett, 505 U.S. at 657. In consequence, a delay of more than two years, double that
necessary to trigger an inquiry into the other speedy trial factors and twice as long as the
maximum sentence that could be imposed for any of the charged offenses, weighs against
the State.

3
         The examining agent reported that “[p]harmaceutical references indicate[d]” that the 61 capsules
seized from the defendant contained the non-controlled substance gabapentin. Similarly, “[p]resumptive
identification” of the “3 strip(s)” in the defendant’s possession as buprenorphine “was obtained by
comparing item’s markings to pharmaceutical references.” No testing was performed on the “white
residue” because “[a]nalysis would require consumption of the entire sample.”
                                                  -6-
                    Defendant’s Assertion of the Right to Speedy Trial

             The defendant asserted his right to a speedy trial in writing in May 2019.
This factor weighs in favor of the defendant.

                                          Prejudice

              “The final and most important factor” in our “analysis is whether the accused
suffered prejudice from the delay.” Simmons, 54 S.W.3d at 760 (citations omitted).

              Prejudice, of course, should be assessed in the light of the
              interests of defendants which the speedy trial right was
              designed to protect. This Court has identified three such
              interests: (i) to prevent oppressive pretrial incarceration; (ii) to
              minimize anxiety and concern of the accused; and (iii) to limit
              the possibility that the defense will be impaired.

Barker, 407 U.S. at 432. “Of these, the most serious is the last, because the inability of a
defendant adequately to prepare his case skews the fairness of the entire system.” Id.

               Here, when pressed by the trial court, the defendant could not identify any
prejudice to his ability to present a defense that had been occasioned by the delay in this
case. Importantly, however, “consideration of prejudice is not limited to the specifically
demonstrable, and . . . affirmative proof of particularized prejudice is not essential to every
speedy trial claim.” Doggett, 505 U.S. at 655. Prosecutorial negligence is not
“automatically tolerable simply because the accused cannot demonstrate exactly how it has
prejudiced him.” Id. at 657. Instead, courts “generally have to recognize that excessive
delay presumptively compromises the reliability of a trial in ways that neither party can
prove or, for that matter, identify,” and include this in its assessment of the defendant’s
speedy trial claim. Id. at 655; Moore v. Arizona, 414 U.S. 25, 26 (1973) (“Barker v. Wingo
expressly rejected the notion that an affirmative demonstration of prejudice was necessary
to prove a denial of the constitutional right to a speedy trial.”)

              The trial court noted, and the State argues on appeal, that any prejudice to
the defendant was mitigated because the defendant was on bond while this case was
pending. The Supreme Court has observed, however, that even when a defendant is not
subject to pretrial incarceration, “[a]rrest is a public act that may seriously interfere with
the defendant’s liberty, whether he is free on bail or not, and that may disrupt his
employment, drain his financial resources, curtail his associations, subject him to public
obloquy, and create anxiety in him, his family and his friends.” Doggett, 505 U.S. at 655;
                                              -7-
see also MacDonald, 456 U.S. at 8 (“The speedy trial guarantee is designed to minimize
the possibility of lengthy incarceration prior to trial, to reduce the lesser, but nevertheless
substantial, impairment of liberty imposed on an accused while released on bail, and to
shorten the disruption of life caused by arrest and the presence of unresolved criminal
charges.”); Barker, 407 U.S. at 533 (stating that “even if an accused is not incarcerated
prior to trial, he is still disadvantaged by restraints on his liberty and by living under a cloud
of anxiety, suspicion, and often hostility”).

              That being said, the record does not contain any suggestion that the presence
of the unresolved charges in this case disadvantaged the defendant. The only evidence on
this issue was Ms. Price’s testimony that she was aware that the defendant had expressed
that “he was having some issues with his employer” because of the necessity of attending
the proceedings. No evidence suggested what the “issues” might have been or that the
“issues” had threatened the defendant’s livelihood. The defendant did not present any
evidence that the conditions of his bond were particularly oppressive. To be sure, there is
some point at which pretrial delay crosses a threshold into an area where the prejudice to
be presumed by the delay overcomes all the other factors, but this case did not reach that
point.

              We do not condone the delay in this misdemeanor case. Upon our de novo
review, however, we conclude that the delay did not deprive the defendant of his right to a
speedy trial. Accordingly, we affirm the judgments of the trial court.


                                                      _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                               -8-